Name: Commission Regulation (EEC) No 1803/85 of 28 June 1985 on the sale of bone-in beef held by the Italian intervention agency to the Italian armed forces
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29. 6. 85 Official Journal of the European Communities No L 169/69 COMMISSION REGULATION (EEC) No 1803/85 of 28 June 1985 on the sale of bone-in beef held by the Italian intervention agency to the Italian armed forces HAS ADOPTED THIS REGULATION : Article 1 1 . The Italian intervention agency is hereby authorized to sell to the Italian armed forces up to 410 tonnes of forequarters bought in before 1 June 1984, the price of which is given in Annex I. 2. ¢ The Italian intervention agency shall first sell products which have been in storage longest. 3 . The sale shall take place in accordance with the provisions of Regulation (EEC) No 732/78 and of Regulation (EEC) No 2173/79 . 4. Information concerning the quantities available and the places where the products are stored may be obtained by prospective purchasers from the addresses listed in Annex II hereto . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by the Act "of Accession of Greece, and in particular Article 7 (3) thereof, Whereas there are substantial stocks of beef on the market, as a result of intervention pursuant to Article 6 of Regulation (EEC) No 805/68 ; whereas the detailed rules for sale of the said stocks were drawn up by Commission Regulation (EEC) No 2173/79 (2); Whereas Commission Regulation (EEC) No 732/78 (3) made it possible to sell the said products to the armed forces of the Member States ; whereas, following a request by the Italian authorities, it is appropriate to put up for sale, under the conditions laid down in the said Regulation, 410 tonnes of bone-in meat held by the Italian intervention agency ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, Article 2 This Regulation shall enter into force on 1 July 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 June 1985. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148, 18 . 6 . 1968, p . 24. 0 OJ No L 251 , 5. 10 . 1979, p . 12. (3) OJ No L 99, 12. 4. 1978, p. 14. No L 169/70 Official Journal of the European Communities 29 . 6 . 85 BILAG I ANHANG I  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  I ANNEX I ANNEXE I ALLEGATO I  BIJLAGE I Salgspris i ECU pr. 100 kg af produkterne Verkaufspreise in ECU je 100 kg des Erzeugnisses Ã ¤Ã ¹Ã ¼Ã ® ÃÃ Ã »Ã ®Ã Ã µÃ Ã  Ã Ã µ ECU Ã ±Ã ½Ã ¬ 100 kg ÃÃ Ã ¿Ã Ã Ã ½Ã Ã Ã ½ Selling price in ECU per 100 kg of product Prix de vente en Ã cus par 100 kilogrammes de produits Prezzi di vendita in ECU per 100 kg di prodotti Verkoopprijzen in Ecu per 100 kg produkt ITALIA  Quarti anteriori, taglio a 5 costole, il pancettone fa parte del quarto anteriore, provenienti dai : Categoria A, classi U, R, O 130,0 BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II Interventionsorganernes adresser  AnsÃ §hriften der Interventionsstellen  Ã Ã ¹Ã µÃ Ã ¦Ã Ã ½Ã Ã µÃ ¹Ã  Ã Ã Ã ½ Ã ¿Ã Ã ³Ã ±Ã ½Ã ¹Ã Ã ¼Ã Ã ½ ÃÃ ±Ã Ã µÃ ¼Ã ²Ã ¬Ã Ã µÃ Ã   Addresses of the intervention agencies  Adresses des organismes d'intervention  Indirizzi degli organismi d'intervento  Adressen van de interventiebureaus ITALIA : Azienda di Stato per gli interventi nel mercato agricolo (AIMA) Roma, via Palestro 81 Tel. 49 57 283  49 59 261 Telex 61 30 03